Order entered February 3, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00346-CV

                                 ABDUL KHAN, Appellant

                                              V.

             THE CHAI ROAD, INC., D/B/A WATERJET WORKS, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-07892

                                          ORDER
       On June 30, 2016, the clerk’s record was filed. The following day, a corrected clerk’s

record was filed. We STRIKE the June 30, 2016 clerk’s record.

       This appeal is set for submission March 8, 2017 at 10:00 a.m.



                                                     /s/   DOUGLAS S. LANG
                                                           PRESIDING JUSTICE